Citation Nr: 9935553	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-34 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury 

2.  Entitlement to service connection for residuals of a 
groin injury 

3.  Entitlement to service connection for a psychiatric 
disorder, to include depression, post traumatic stress 
disorder (PTSD), mood swings, and memory loss.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to the assignment of a higher disability 
evaluation for residuals of a head injury with headaches, 
currently evaluated as 10 percent disabling. 

6.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for scars, right ear and scalp, as 
residuals of a head injury.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
residuals of a head injury with headaches and assigned a 10 
percent rating for that disorder; granted service-connection 
and assigned a noncompensable rating for scars of the right 
ear and scalp, and which denied service-connection for 
residuals of a neck injury, tinnitus, residuals of a groin 
injury, and a psychiatric disorder, to include depression, 
post traumatic stress disorder (PTSD), mood swings, and 
memory loss.  

The issues of service connection for tinnitus and a rating in 
excess of 10 percent for residuals of a head injury with 
headaches will be addressed in the Remand portion of the 
case. 

The June 1997 rating also included a claim of entitlement to 
service connection for an eye condition with blurred vision 
along with a number of other claims.  Although initially 
placed in appellate status, the eye condition claim was 
subsequently withdrawn by correspondence received from the 
veteran on March 3, 1998.  Apart from those issues listed 
above and otherwise addressed by this decision, a notice of 
disagreement (NOD) was not submitted to commence an appeal 
with respect to other issues addressed by the June 1997 
rating decision.  Accordingly, the Board is without 
jurisdiction as to those issues.  38 C.F.R. § 20.302 (1999). 

The Board also notes that in the veteran's substantive appeal 
received in December 1997, he asserts an additional claim for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  
Because that issue is not before the Board on this appeal, it 
is hereby referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's claimed neck disability, groin condition, or 
psychiatric disorder, to include depression, PTSD, mood 
swings, and memory loss, and any incident of service, 
including an injury.

2.  Scars of the scalp, as residuals of a head injury, are 
not tender, painful, or poorly nourished, nor are they 
productive of more than slight disfigurement. 

3.  The veteran's service-connected scars of the right ear, 
with loss of a small portion of the pinna, are productive of 
moderate deformity.






CONCLUSIONS OF LAW

1.  The claims for service connection for residuals of a neck 
injury, residuals of a groin injury, and a mental disorder, 
to include depression, PTSD, mood swings, and memory loss are 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a compensable disability evaluation for 
scars of the scalp, as residuals of a head injury, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.31, 4.118, Diagnostic Codes 7800, 7804. 
(1999).

3.  The criteria for a 10 percent rating for scars of the 
right ear, with partial loss of the pinna, have been met, 
effective from the July 30, 1996.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.87a, Diagnostic 
Code 6207, 4.118, Diagnostic Codes 7800, 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neck injury, Groin Injury and Mental Disorder

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  In addition, if a condition noted during 
service is not shown to be chronic, then, generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  Furthermore, a disability which is proximately due 
to or results from another disease or injury for which 
service connection has been granted, shall be considered a 
part of the original condition.  See 38 C.F.R. § 3.310(a) 
(1999).  When aggravation of a disease or injury for which 
service connection has not been granted is proximately due to 
or the result of a service-connected disability, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

However, the threshold question that must be answered in this 
aspect of the case is whether the veteran has presented well-
grounded claims for service connection.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).  

For a claim to be well grounded there must be:  (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required. See Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 488, 497-98 (1997).  That evidence must 
be medical, unless it relates to a condition that the Court 
has indicated may be attested to by lay observation.  Id.  If 
the chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.  

On the veteran's separation examination in January 1969, he 
reported that he had sustained a head injury in an automobile 
accident during service in November 1966.  The accident 
allegedly rendered him unconscious and required extensive 
stitching on the right side of his head, predominantly about 
the right ear.  Nevertheless, the examiner then specifically 
noted the absence of current sequale.  That examination also 
reported the veteran's mental health as clinically normal and 
did not report any residuals of a groin injury or a neck 
condition.  Likewise, the veteran's service medical records 
from his active duty are silent as to complaints, treatment 
or diagnoses relating to mental disorder, groin injury or any 
neck condition.

Thereafter, in 1990, the veteran was working as a dump truck 
driver and claimed on the job injuries in connection with his 
employment there.  In a physician's report for workmen's 
compensation from August 1997, the veteran specifically 
denied neck injuries prior to the 1990 work related injury.  
The workmen's compensation claim in that context was reported 
as a sprain of neck and sprain of the thoracic region along 
with myalgia and myositis, not otherwise specified.  The 
workmen's compensation claim was apparently allowed.

In December 1993, the veteran presented with complaints of 
depression; he reported his head injury associated with the 
1966 automobile accident.  Assessment was dysthymia, rule out 
organic mood disorder.  In July 1996, he complained of 
headaches and failing memory, noticeable during the last 
couple of years.  

In October 1996, he was assessed at the Marion General 
Hospital.  The examiner noted the head injury in 1966 as well 
as the absence of post traumatic seizures.  From history 
provided by the veteran, the examiner concluded that the 
injury produced some scattered memory deficits that centered 
about the time of his service.  The veteran reported isolated 
memory deficits prior to the head injury in 1966 and for a 
time period thereafter.  The Board notes that the examiner 
did not indicate that service medical records and, in 
particular, the medical examination on discharge, was 
reviewed.  The examiner also concluded that the veteran 
suffered from ongoing depression, which was secondarily 
aggravated by the occupational injury sustained in 1990.  
Difficulties with sustained concentration and persistence 
could not be determined.  The examiner commented that the 
veteran was very hypochondriacal about relaying somatic 
complaints.  For example, he worked for one week in 1988 and 
alleged asbestos exposure even though respirators were worn.  
The examiner summarized that the veteran's sensory deficits 
could not be objectively validated.  There were no absent 
reflexes.  He had normal motor strength.  Although he 
complained of chronic low back pain, the complaints were not 
evident by the physical examination.  The veteran reported 
that his depression was quite disabling and that it was 
aggravated by his back problems.  The examiner commented that 
the veteran had a "severe head injury in 1966 without 
significant disabling sequale at that time."  There were no 
deficits regarding speaking understanding and memory.  He was 
capable of sustained concentration and persistence.  
Thereafter, the veteran claimed that the latest of his 
multiple neck injuries occurred as the result of the 
examination.

A clinical interview was afforded in October 1996 as part of 
a disability assessment report for social security benefits.  
The veteran reported a nervous breakdown in 1982 that 
resulted in 6 months of counseling.  He provided an 
occupational history of working at a lumber mill, a service 
station, factory and some 14 years in construction.  The 
examiner diagnosed on Axis I major depression, severe, 
without psychotic features and, on Axis II, R/O avoidant 
personality disorder and R/O paranoid personality disorder.  
Global Assessment of Functioning (GAF) was assessed as 44.

A residual physical functional capacity assessment in 
association with a Social Security claim concluded that the 
veteran had alleged symptomatology disproportionate with 
objective findings.  

The veteran was afforded a VA psychiatric examination in July 
1997.  Psychomotor activity was reported as normal and 
associative processes were tight, coherent and logical.  Mood 
was okay.  There were no signs of organicity.  He was 
oriented to time, place and location. There was no evidence 
of delusional activity.  He was diagnosed with bipolar 
affective disorder in partial remission.  He was also 
afforded a VA examination for brain injuries in July 1997 at 
which he reported his automobile accident some 30 years 
previously.  The examiner reported the absence of tumor, 
malignancy or functional impairment of the peripheral or 
autonomic nervous system; cranial nerves II-XII were intact 
and physiologic.  The examiner also noted the absence of 
migraine-like syndrome but that the veteran suffered from 
posttraumatic headache syndrome.

After reviewing the evidence of record, including service 
medical records and medical records dated following service, 
as well as the veteran's statements and hearing testimony, 
the Board finds that the veteran's claims for service 
connection for residuals of neck and groin injuries; and a 
mental disorder, to include depression, PTSD, mood swings, 
and memory loss, are not well grounded.

Initially, the Board observes that the record contains 
considerable lay testimony and statements, which, while 
undoubtedly sincere, do not represent competent medical 
evidence.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

With respect to the claim relating to a neck injury, the 
veteran essentially asserts that he has residuals of neck 
injury he sustained while on active duty.  The Board finds 
that the veteran has failed to provide medical evidence of a 
nexus between the claimed disorder and any incident in 
service.  Apart from the veteran's assertions, the first 
medical evidence of a neck condition arose after service and 
it was not causally linked to service but rather, it was 
related to a post-service occupational injury in 1990.  As no 
competent medical evidence has been introduced into the 
record showing a link between the current disability and the 
veteran's service, the veteran's claim must be denied as not 
well-grounded.
The veteran reports a groin injury having occurred at the 
same time as his aforementioned auto accident.  However, no 
evidence has been submitted as to a current groin disorder, 
and the service medical records are silent as to complaints, 
treatment or diagnoses relating to such a condition.  
Notably, the veteran's medical examination on discharge is 
negative for any pertinent abnormal findings, and, moreover, 
a VA examination in 1975 failed to report the claimed 
condition.  In the absence of a current diagnosis or a 
showing of a nexus between a current condition and service, 
the claim must be denied as not well grounded.  Brammer  v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).

The Board also finds that the veteran's claim for service 
connection for a variously diagnosed mental disorder is not 
well grounded.  Service medical records are silent for 
pertinent complaints, treatment or diagnoses.  The post-
service medical evidence does not show a diagnosis of PTSD, 
nor does it reveal a nexus between any other psychiatric 
condition and service. 

There is simply no competent medical evidence that relates 
any currently diagnosed psychiatric disorder to the veteran's 
period of military service or any treatment he received 
during service.  

The Board observes that the October 1996 examination from the 
Marion General Hospital suggests the veteran may have 
suffered from memory deficits centered about the time of his 
military service.  The Board further notes that the subject 
opinion does not include citations to any clinical findings 
in service or thereafter, and that the opinion is not shown 
even to have been based upon a review of service medical 
records.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as "immaterial" where there was no 
indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis) (citing Reonal v. Brown, 5 Vet. App. 
458, 460 (1993)); cf. Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (Without a review of the record, an opinion on the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran).  Even more significant, 
however, the October 1996 examination at the Marion General 
Hospital failed to identify any current disorder manifested 
by memory loss.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") has stated that a medical 
opinion based entirely on a claimant's historical account of 
his medical and service background lacked probative value.  
Reonal v. Brown, 5 Vet. App. 458 (1993).  Considering the 
absence of any clinical foundation (and in consideration of 
the clear medical evidence to the contrary), this doctor's 
statement regarding symptoms which may have been present 
almost 30 years or more earlier simply may not be called 
competent medical evidence showing that the veteran's claim 
was "plausible" or "possible" as far as supplying a nexus of 
any current mental condition to service.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  The Board views this discussion as 
sufficient to inform the veteran of the elements and evidence 
necessary to complete his application for service connection 
for the claimed conditions.

Residuals of a Head Injury with Scars

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
also is satisfied that all relevant facts have been properly 
and sufficiently developed with regard to the issues on 
appeal and that no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a). 

The veteran has submitted photographs and has asserted that 
his scars are severely disfiguring.  The photographs show a 
small portion of the superior aspect of the pinna as removed.  
He has also asserted that as a result of the 1966 auto 
accident he received between 80 and 120 stitches.  He also 
has related that his scars are painful.

The veteran was afforded a VA examination for scars in July 
1997.  Small lacerations measuring between 2 centimeters and 
7 centimeters were noted and reported as well healed, 
normally pigmented and hidden by scalp hair, nontender and 
non deforming to the right temporal scalp.  Attempts to 
demonstrate the scars without removing scalp hair was not 
possible.  The scars were without keloid formation, adherence 
or herniation.  There was no inflammation or swelling.  There 
was no pain to palpation, and the vascular supply was 
reported as normal.  The examiner concluded that there was no 
cosmetic effect as the wounds were well healed and normally 
pigmented and were well covered by scalp hair and without 
limitation of function to any part affected.  The superior 
aspect of the pinna of the right ear was amputated and a 
complex well healed 3-4 centimeters scar to the posterior 
aspect of the pinna was noted.  Cosmetic effects were limited 
inasmuch as the veteran wore long hair.  No functional 
limitation was reported.  The impression was 4 centimeter, 4 
centimeter, 5 centimeter and 7 centimeter scars well healed, 
normally pigmented and non-deforming in the right temporal 
scalp.  Amputation of the superior aspect of the pinna, right 
ear with a 3 centimeter well healed complex laceration, 
posterior aspect of the pinna, right ear.

According to the Rating Schedule, disfiguring scars of the 
head, face or neck warrant a noncompensable evaluation if the 
disfigurement is slight.  Moderate disfigurement warrants a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7800.

The RO has assigned a noncompensable (zero percent) 
evaluation for the veteran's service connected traumatic 
injury to the right ear.  Pursuant to 38 C.F.R. § 4.87a, 
Diagnostic Code 6207, a 10 percent disability evaluation for 
a deformity of the auricle with loss of one third or more of 
the substance would apply.  In this case the loss does not 
approach that degree of loss such that a compensable 
evaluation would not obtain from application of this 
Diagnostic Code.  There is no indication that the scars are 
objectively tender or painful.  (See 38 C.F.R. § 4.118, Code 
7804.)  However, aside from the loss of the anterior portion 
of the pinna or external ear, photographs obtained at the 
time of the last compensation examination reveal scarring at 
the top of and behind the ear.  It is the Board's judgment 
that the combination of the loss of the top of the ear and 
the scars at or near that sight is consistent with moderate 
disfigurement, within the meaning of 38 C.F.R. § 4.118, Code 
7800.  The examinations findings and photographs do not show 
more than moderate disfigurement.  

As to the scalp scars, the Board finds that the medical 
evidence shows that these scars are well healed, non-tender 
and asymptomatic.  The scars are barely visible and not 
productive of more than slight disfigurement.  Accordingly, a 
compensable rating for the latter scars is not warranted.  
38 C.F.R. § 4.118, Codes 7800, 7804.

As the preponderance of the evidence is against an increased 
evaluation for scars about the scalp or temple, the benefit 
of the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  

There is no competent evidence of record which indicates that 
the veteran's scars have caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 






ORDER

Entitlement to service connection for residuals of a neck 
injury, a groin injury, and a psychiatric disorder, to 
include depression, PTSD, mood swings, and memory loss is 
denied. 

Entitlement to a separate 10 percent rating for scars of the 
right ear with partial loss of the pinna is granted, subject 
to the law and regulations governing the payment of VA 
monetary benefits.

Entitlement to a higher (compensable) disability evaluation 
for scars of the scalp as residuals of a head injury is 
denied.


REMAND

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  
When the veteran initiated his claim in 1996, he 
characterized his ear injury claim as "severe ear injury," 
but, in a July 1996 request to locate medical records, he 
also advanced his claim in this regard as a "severe ear 
infection," purportedly treated in service from August 1967 
to June 1968.  In a May 1997 audiological assessment, the 
veteran reported being exposed to occupational noise driving 
a dump truck and not being able to wear earplugs at work due 
to chronic ear infections.  Consequently, the Board finds 
that the veteran has raised a separate claim of entitlement 
to service connection for a chronic ear infection, which has 
not been adjudicated.  

Apart from scars to the right ear addressed above which were 
occasioned in an auto accident approximately one year prior 
to the alleged ear infection, the Board observes that the RO 
has characterized one other aspect of the ear claim as a 
claim of entitlement to service connection for tinnitus.  The 
Board also notes that an attending physician's certificate 
from October 1975 diagnosed otitis media and recorded the 
veteran's complaints of ringing in his ears at that time. 

The Court has held that if a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and the 
VA is required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In light of the veteran's 
contentions in this case, the issue of tinnitus may not be 
adjudicated apart from the chronic ear infection claim as 
they are inextricably intertwined.  The Court has held that a 
claim which is inextricably intertwined with another claim 
which remains undecided and pending before the VA must be 
adjudicated prior to a final order on the pending claim, so 
as to avoid piecemeal adjudication.  Id. at 183.

The provisions of 38 C.F.R. § 4.14 provide that an evaluation 
of the same manifestations under different diagnoses is not 
appropriate.  However, where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned unless it constitutes the 
same disability or the same manifestation.  Esteban v. Brown, 
6 Vet. App. 259 (1994).  The critical element is that none of 
the symptomatology is duplicative or overlapping; the 
manifestations and the disabilities must be separate and 
distinct.  Id. at 262.   

The Board emphasizes that the Remand in this case is to 
correct a procedural or due process defect and that that the 
Board has not made a well-groundedness determination vis-à-
vis the claim concerning entitlement to service connection 
for a chronic ear infection or for tinnitus.

At his personal hearing before the RO in February 1998, the 
veteran essentially asserted that his headaches have 
undergone an increase in severity to include features of 
migraine headaches such that the July 1997 VA examination may 
be inadequate for rating purposes.  Generally, reexamination 
will be required if it is likely that a disability has 
improved or if evidence indicates there has been a material 
change in a disability or that the current rating may be 
incorrect.  38 C.F.R. § 3.327(a).
The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(1999). 

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.  The 
RO should furnish the veteran the 
appropriate release of information forms 
order to obtain copies of all private, 
military and VA post service medical 
records pertaining to current treatment 
for the disabilities at issue, and 
treatment for ear infections since his 
release from active duty.

2.  Thereafter, the RO should adjudicate 
the issues of entitlement to service 
connection for a chronic ear infection 
and tinnitus, to include on a secondary 
basis.  The RO should undertake any other 
indicated development, included, but not 
limited to obtaining clarification of any 
medical record, if deemed appropriate.

3.  The veteran should then be afforded a 
VA examination by an appropriate 
specialist to determine the nature and 
severity of his claimed headaches with 
migraine features.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  If 
the examiner finds that a period of 
observation and evaluation is required to 
evaluate the veteran's disability, such 
should be arranged.  The examiner should 
indicate the length, frequency and 
severity of the veteran's migraine 
headaches.  The report of the examination 
should be associated with the veteran's 
claims folder.

4.  If the benefit sought is not granted, 
the veteran should be notified of that 
decision and of his appellate rights.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
disposition of the issue on appeal.  The veteran need take no 
further action until he is further informed and no inference 
should be drawn regarding the final disposition of this claim 
as a result of this remand.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals









